People v Walker (2017 NY Slip Op 00270)





People v Walker


2017 NY Slip Op 00270


Decided on January 17, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 17, 2017

Acosta, J.P., Mazzarelli, Manzanet-Daniels, Webber, Gesmer, JJ.


2765 1624/11

[*1]The People of the State of New York, Respondent,
vRamon Walker, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Adrienne M. Gantt of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (William Terrell III of of counsel), for respondent.

Order, Supreme Court, Bronx County (Seth L. Marvin, J.), entered April 30, 2014, which adjudicated defendant a level three sexually violent predicate offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Defendant is subject to the presumptive override for a prior felony sex crime conviction, which results in a level three adjudication independent of any point assessments (see People v Howard, 27 NY3d 337, 342 [2016]). In any event, we find that the court correctly assessed 15 points under the risk factor for failure to accept responsibility, based on defendant's refusal to participate in sex offender treatment.
The court providently exercised its discretion in declining to grant a downward departure (see People v Gillotti, 23 NY3d 841, 861 [2014]). The mitigating factors cited by defendant were adequately taken into account by the risk assessment instrument
or were outweighed by the egregiousness of the underlying offense and defendant's extensive criminal record.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 17, 2017
CLERK